DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s arguments have been fully considered but are not persuasive. 
Applicant argues that  the ceramic particle of US 2011/0160104A1 (Wu) would not have a particle size  of 5mm as claimed. The examiner disagrees. Although Wu recites embodiments wherein the ceramic particle can have certain dps, from which Applicant argues that the largest possible dp90  can not be greater than 3999 µm,  however,  such dps  is not required by Wu,  and Wu expressly teaches that the median particle size can be 2000 µm  (i.e., 2 mm) ([0110]), wherein the median particle size is defined as 50% of the particles have a smaller particle size([0110]),  thus 50% of the particle size are greater than 2000 µm, i.e., 2 mm.   Additionally, Wu expressly discloses that “the particle sizes as measured by their diameter can be above the numerical ranges provided herein” ([0195]).   Thus Wu teaches particles that have a size distribution encompassing  the claimed  range. 
Applicant argues that Wu teaches large particles have low strength, however, Wu also indicates that smaller size may not be possible to reduce the specific gravity to the desired level ([0140]).  Thus Wu does not teach against large particle size. 
Applicant argues that Wu fails to teach the particles as lost circulation material. The examiner notes that the term  “lost circulation ” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II).  
Applicant asserts that the particles having a size range  disclosed by Wu would not be sufficient for use in lost circulation application, however, Applicant fails to provide evidence to support such assertion.   
As such the rejection  over Wu stands. 

Claim Rejections - 35 USC § 103
Claims 1-3, 17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 1,  Wu teaches a permeable ceramic particles containing pores of small size ([0017] and [0217]), wherein the ceramic comprises oxide, nitride or carbide ([0032]),  and the shape of the  particle  can be spherical ([0101]). 
Wu teaches that the median particle size can be 2000 µm  (i.e., 2 mm) or above ([0110] and [0195]), which encompasses  the claimed size range. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the particles of  the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Wu further teaches that the particles can be deposited in a wellbore of a subterranean formation ([0132]).  It is noted that “lost circulation ” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II). 
Regarding claim 2,  Wu teaches the particles have uniform or nearly uniform dimensions ([0145]), which meets a monomodal size distribution. 
Regarding claim 3, Wu teaches the particles are configured to have a controlled radial distribution of pores ([0030]), thus the presence of pore throats and channels, wherein the median pore size is about 0.1 to 8 µm ([0103]), which overlaps with the claimed width.
One of ordinary skill in the art at the time the invention was made would have found it obvious to configure the pores of  the particles at   the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
	Regarding claims 17 and 18, Wu teaches the same ceramic particles of the same size, pores and pore throats of the same width, and there is no apparent structural difference required by the composition other than that recited in the body of the claim, one of ordinary skill in the art would expect that the particles will form a porous and permeable flow barrier in a loss zone of a well and block mud loss while allow production flow. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766